Citation Nr: 0925950	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for thyroidectomy and 
hypothyroidism due to follicular neoplasm claimed as 
secondary to radiation exposure.

2.  Entitlement to an effective date prior to February 14, 
2003, for the grant of service connection for plantar wart, 
right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.

The Board notes that the Veteran's substantive appeal 
originally requested a hearing before the Board.  However, 
the Veteran expressly withdrew this request in a November 
2004 correspondence.

The Board also notes that the Veteran's appeal (in the notice 
of disagreement) originally included an issue of entitlement 
to an initial compensable disability rating for plantar wart, 
right heel.  However, the Veteran expressly withdrew any 
further appeal of this issue in May 2004 correspondence, in 
consideration of receiving a grant of a 10 percent initial 
rating.  In June 2004, however, it appears that the Veteran 
filed a new notice of disagreement specifically seeking 
assignment of an earlier effective date for the grant of 
service connection for plantar wart, right heel.  Although 
the RO has acknowledged that Veteran's request, no statement 
of the case has been prepared on that issue and, thus, the 
issue is not yet ready for final appellate review at the 
Board.

The issue of entitlement to an effective date prior to 
February 14, 2003, for the grant of service connection for 
plantar wart, right heel, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Hypothyroidism or thyroid disease was not manifested during 
service, nor is such disability otherwise related to the 
Veteran's service.


CONCLUSION OF LAW

Hypothyroidism, including as due to ionizing radiation, was 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in March 2003,  
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the VCAA letter was send to the Veteran 
prior to the August 2003 RO rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely April 2006 letter  
provided the notice contemplated by Dingess.  This letter was 
sent prior to the most recent RO readjudication of the case 
in connection with the April 2009 supplemental statement of 
the case.  The appellant was provided with notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted, and 
this letter directly explained how VA determines disability 
ratings and effective dates.  In any event, since the Board 
finds below that entitlement to service connection is not 
warranted in this case, no rating or effective date will be 
assigned and any questions of notice related to rating and 
effective date assignments are therefore rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board acknowledges that the Veteran has not been provided 
with a VA examination addressing the claim on appeal. The 
Board finds, however, that a VA examination is not necessary 
to make a final adjudication with regard to this issue.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) states that, in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Simply stated, the standards of McLendon are not met in this 
case.  As discussed in more detail below, the evidence in 
this case does not establish the occurrence of any event, 
injury, or disease during service that the Veteran claims is 
pertinent to the development of thyroid disease.  The 
Veteran's claim is primarily presented as secondary to 
exposure to radiation during service; however, the evidence 
does not establish that the Veteran was exposed to radiation 
during service or that he otherwise experienced any 
manifestations of thyroid disease during service.  The 
Veteran has not suggested any diagnosis or treatment of 
thyroid disease during service.  In light of the record, any 
opinion relating thyroid disease directly to his military 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for 
thyroidectomy and associated hypothyroidism, including as due 
to alleged exposure to ionizing radiation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997). Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a 
'radiogenic disease' first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A 'radiation-exposed veteran' is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  'Radiation-risk activity' is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a 'radiogenic disease' is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

The Veteran is claiming entitlement to service connection for 
a thyroidectomy and hypothyroidism which he alleges is due to 
radiation exposure he had while on active duty.

A March 1990 private medical operational report documenting 
the Veteran's "Total thyroidectomy" shows that the Veteran 
"was noted to have a mass in his left neck" and a biopsy 
"revealed a follicular neoplasm."  It was further noted 
that "differentiation between benign and malignant could not 
be determined" at that time and the Veteran "was to undergo 
a total thyroidectomy."  That procedure was completed in 
March 1990.

Another March 1990 private medical report additionally shows 
that the Veteran "does reveal that he had radiation to the 
neck area for a skin lesion as a child."  This report's 
documentation of the Veteran's account of pertinent history 
contains no reference to military service whatsoever.  
Accordingly, the report contains a medical conclusion that 
the Veteran "is considered to be at high risk for a thyroid 
carcinoma given his age, sex, and history of neck radiation 
as a child" without any indication of any role of military 
service in the risk factors for thyroid disease.  A May 1990 
private treatment note shows an associated finding of 
follicular adenoma and shows no indication of malignancy.

The Board notes that the Veteran has never been diagnosed 
with thyroid cancer.  The record reflects that he currently 
suffers from hypothyroidism associated with the total 
thyroidectomy due to follicular adenoma.  Hypothyroidism is 
not included as a presumptive disability for radiation 
exposed veterans as set out under 38 C.F.R. § 3.309(d).  
Neither is follicular neoplasm such a presumptive disability 
for radiation exposed veterans.  Service connection is 
therefore not warranted on a presumptive basis.  Furthermore, 
hypothyroidism and follicular neoplasm are not disabilities 
which are considered radiogenic diseases under 38 C.F.R. 
§ 3.311.  Thus, while the Veteran has alleged that he 
currently has a disability due to exposure to ionizing 
radiation in service, he does not have a 'radiogenic 
disease.'  There is no requirement that additional 
development be conducted with regard to obtaining dose 
estimates for the Veteran's alleged radiation exposure.

The Board notes that, even though hypothyroidism and 
follicular neoplasm are not listed as a presumptive diseases 
under 38 C.F.R. § 3.309(d) or as a radiogenic diseases under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board finds that service connection is 
not warranted for hypothyroidism or follicular neoplasm on a 
direct basis.  The pathology was not present during active 
duty or for many years thereafter nor is there competent 
evidence of record which links the Veteran's currently 
existing hypothyroidism to active duty in any way.

The service treatment records are silent as to the presence 
of hypothyroidism or follicular neoplasm.  During January 
1970 and a period between approximately August 1970 and March 
1971, the Veteran was followed for migraine headache 
complaints which included reference to feeling "tired" with 
a lack of energy associated with "mild insomnia" related to 
his headaches.  These symptoms were medically attributed to 
the migraine pathology, and no suggestion of a thyroid 
pathology was made in any of the service treatment records 
from this significant period of medical attention for the 
symptoms.  The April 1971 service separation examination 
report shows that the Veteran was medically determined to be 
clinically normal in all pertinent respects, with the only 
clinical abnormalities noted being the diagnosed migraine 
headaches and non-pertinent identifying marks; no suggestion 
of any thyroid or otherwise pertinent pathology was found 
during this examination.  The service treatment records as a 
whole, including the April 1971 separation examination 
report, strongly suggest that the Veteran did not manifest 
any thyroid disease during service and had no thyroid disease 
as of the conclusion of his military service.  The Board 
finds that these contemporaneous competent medical reports 
are highly probative in this case with regard to the 
Veteran's medical status during service.  Thus, the service 
treatment records weigh significantly against the claim to 
the extent that they show no thyroid or otherwise pertinent 
disability during military service.

The Board also notes that a June 2003 correspondence from the 
U.S. Navy shows that the service department found "a review 
of our exposure registry by both name and social security 
number revealed no reports of occupational exposure to 
ionizing radiation pertaining to this veteran."  This 
correspondence acknowledges the Veteran's contention that his 
duties "allegedly involved handling packaged radioactive 
material," and explains that "[a]s a matter of course, he 
would have been monitored for occupational exposure if the 
radioactive material was of sufficient intensity to warrant 
such monitoring."  The Navy correspondence indicates that 
"[t]he absence of any monitoring reports is consistent with 
the conclusion that the material in question, as packaged, 
was relatively innocuous from an exposure perspective."  The 
Navy correspondence reiterates that there is no documentation 
of any such alleged packages or their alleged contents, 
reducing this consideration to speculation.

The Board acknowledges that Veteran's contention, including 
as presented in April 2003 and June 2004 correspondence, that 
he suspects he was exposed to radiation during service from 
handling boxes containing radioactive materials in addition 
to allegedly participating in "an experimental group" 
injected with "nuclear medicine."  The Veteran contends in 
the above-referenced correspondence that he has had "no 
known radiation exposure other than that which I believe 
occurred on active duty."  The Board notes that the 
Veteran's contention is contradicted by his statements 
reflected in March 1990 private medical records that he "had 
radiation to the neck area for a skin lesion as a child."  
Furthermore, the Board notes that the Veteran's April 2003 
correspondence cites submitted medical records to support his 
claim, including records from Dr. 'J.Y.' which, as discussed 
below, the purported author has identified to be forgeries.

Regardless of concerns regarding the reliability of the 
Veteran's testimony regarding radiation exposure, the Board 
notes that the Veteran is not diagnosed with any presumptive 
disability for radiation exposed veterans as set out under 38 
C.F.R. § 3.309(d), and he is not diagnosed with any 
disability which is considered a radiogenic disease under 38 
C.F.R. § 3.311.  The Veteran has not otherwise submitted any 
competent evidence etiologically linking his thyroidectomy to 
any purported in-service radiation exposure nor otherwise 
relating his thyroidectomy to military service.  Although the 
Veteran has made statements regarding in-service exposure, 
and has offered the names of other personnel (in February 
2003 correspondence) of unspecified significance, the Veteran 
has not clearly identified any available avenues of further 
development which may reasonably support his claim.  The 
service department has found no evidence of in-service 
radiation exposure, the Veteran's service-personnel records 
contain no suggestion of in-service radiation exposure, and 
no medical evidence suggests that the Veteran's thyroidectomy 
is associated with any disease that has been etiologically 
linked to alleged in-service radiation exposure.

There is no continuity of symptomatology of a thyroid 
disability from the Veteran's discharge from active duty to 
the present.  At this point, the Board must note that there 
are significant questions regarding the credibility and 
reliability of certain items of evidence submitted by the 
Veteran regarding the period following his military service.  
In this regard, the Board notes that the Veteran has 
submitted documents purportedly from a Dr. 'J.Y.' from 
February 1972 through July 1978; this package begins with a 
letter that appears to be authored and signed by Dr. 'J.Y.' 
dated in February 1972.  The Board observes that some of the 
purported consultation notes in these documents may be 
considered suggestive of thyroid abnormality in the mid 
1970's.  However, it is very significant that when the RO 
contacted the purported author of the reports, Dr. 'J.Y.', 
that doctor's May 2003 reply very clearly indicated that he 
did not know the Veteran and did not author the documents 
submitted by the Veteran.  Specifically, with regard to the 
February 1972 letter, the doctor stated with emphasis that 
"[t]his letter was not written by me since I was still in 
medical school."  The doctor goes on to explain that "I 
have no idea who signed my name or do I know this person."  
The Board also observes that the documents that the Veteran 
submitted as purported medical treatment notes from Dr. 
'J.Y.' in the 1970's all appear to have been prepared with 
computer word processing that is suspicious for records 
purportedly created in the 1970's.  The Board notes that the 
Veteran's VA claims-file and his service personnel file each 
contain determinations that the Veteran has forged and 
altered official documents in the past.  In light of the 
evidence that medical documents submitted by the Veteran are 
forgeries, the Board finds that unverified medical evidence 
submitted by the Veteran is not reliable or credible in this 
case.

The earliest evidence that appears potentially credible in 
showing evidence of a thyroid disability is in the March 1990 
private reports indicating that the Veteran "was found to 
have a mass in the left neck as an incidental finding on a 
neck sonogram" which led to thyroid function tests and the 
total thyroidectomy procedure that resulted in the current 
post-operative hypothyroidism.  The Board finds that the 
first competent evidence of the presence of hypothyroidism is 
many years after the Veteran's discharge from active duty.  
This lengthy period of more than 18 years without any 
credible contemporaneous documentation of a pertinent 
complaint, diagnosis, or treatment of the claimed disability 
weighs against the claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

There is no competent evidence of record which links the 
currently existing hypothyroidism to the Veteran's active 
duty service.  The only evidence of record which links the 
currently existing hypothyroidism to the Veteran's active 
duty service in any way is presented by his own allegations.  
As previously discussed, however, he has also submitted false 
documents purporting to be medical records.  It further 
appears that the Veteran has submitted other forged documents 
to VA and the service department over the years, including as 
determined by an RO memorandum dated in August 2004 and as 
reflected in his service personnel file.  Consequently, the 
Veteran's actions call into question the veracity and 
reliability of all statements he has made concerning his 
claim.

Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's testimony.  In this case, however, the competent 
and credible medical evidence and official service records 
are the most probative evidence available.  The lay testimony 
considered together with the probative medical and official 
evidence leads to a finding that the Veteran's thyroid 
disability is not etiologically related to military service.  
The preponderance of the most probative evidence weighs 
against entitlement to service connection in this case.

In sum, the preponderance of the evidence is against a 
finding that the Veteran's thyroidectomy and hypothyroidism 
was caused by any incident of service, to include exposure to 
ionizing radiation, and the claimed condition is not shown to 
have been incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for thyroidectomy and 
hypothyroidism, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thyroidectomy and hypothyroidism is 
not warranted.  To this extent, the appeal is denied.


REMAND

An August 2003 RO rating decision granted service connection 
for plantar wart, right heel, effective from February 14, 
2003.  A May 2004 RO rating decision assigned a 10 percent 
rating for plantar wart, right heel, effective from February 
14, 2003.  The Board is of the opinion that the Veteran's 
June 2004 correspondence, which was accepted by the RO as 
raising a new claim for an earlier effective date for service 
connection for the plantar wart, is most reasonably 
understood as a notice of disagreement expressing a desire 
for appellate review regarding the effective date assigned in 
the August 2003 and May 2004 rating decisions.  38 C.F.R. 
§ 20.201.  Therefore, the Board finds that the Veteran has 
filed a timely notice of disagreement.

However, no statement of the case has addressed this issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to an effective date prior to February 
14, 2003, for the grant of service connection for plantar 
wart, right heel.  38 C.F.R. § 19.26.  The Veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
an effective date prior to February 14, 
2003, for the grant of service connection 
for plantar wart, right heel, the RO 
should take appropriate action pursuant to 
38 C.F.R. § 19.26 in response to the June 
2004 notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the Veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


